
	
		I
		111th CONGRESS
		2d Session
		H. R. 5790
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Olson introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the expenditure deadline for the social
		  services block grant funds provided for recovery from Hurricanes Ike and
		  Rita.
	
	
		1.Extension of expenditure
			 deadline for the social services block grant funds provided for recovery from
			 hurricanes ike and ritaNotwithstanding section 2002(d) of the
			 Social Security Act, payments to a State under title XX of the Social Security
			 Act that are attributable to amounts made available under the first
			 undesignated section of chapter 7 of title I of the Disaster Relief and
			 Recovery Supplemental Appropriations Act, 2008 (division B of the Consolidated
			 Security, Disaster Assistance, and Continuing Appropriations Act, 2009; Public
			 Law 110–329) may be expended by the State through September 30, 2011.
		
